 



EXHIBIT 10ee

ROWAN COMPANIES, INC.
2004 BONUS PLAN

     
Eligibility
  Executive and other officers, managers and certain key employees
(approximately 75 employees), arranged in 6 Tiers generally by salary and/or
responsibility level
 
   
Measurement Criteria
  Drilling EBITDA, defined as GAAP-based EBITDA from Drilling segment
operations, relative to Budget

 
   
Bonus Target
  Bonus Target varies for each of 6 Tiers, with equal percentage for each member
of a Tier:

         

  Tier I — 75% of Base Pay
Tier II — 55%
Tier III — 40%
  Tier IV — 25%
Tier V — 15%
Tier VI — 10%

     
Offset
  Any Bonus Award is offset by Profit Sharing Award (thus, Bonus Target is
maximum total award under both plans)

[Information omitted regarding target levels with respect to specific
quantitative or qualitative performance related-factors, or factors or criteria
involving confidential commercial or business information, the disclosure of
which would have an adverse effect on the registrant.]

